Exhibit 99.1 DYNΛVAX INNOVATING IMMUNOLOGY Dynavax Presents Early Clinical Data from Lead Cancer Immunotherapy Candidate, SD-101, at ESMO Annual Congress SD-101 in Combination with Pembrolizumab Demonstrates Encouraging Clinical Activity in Advanced Melanoma BERKELEY, CA. — October 9, 2016 Dynavax Technologies Corporation (Nasdaq: DVAX) announced the first presentation of findings from an ongoing Phase 1/2 study evaluating SD-101, Dynavax’s intratumoral TLR9 agonist, in combination with Keytruda ® (pembrolizumab), Merck’s anti-PD-1 treatment. Early results evaluating five patients with metastatic melanoma for efficacy and 16 patients for safety were reported. In patients naïve to anti-PD-1 treatment objective responses were observed in three out of four (75%) including one complete response (CR) and two partial responses (PR’s). One patient with progressive disease while receiving anti-PD-1 therapy was observed to have stable disease (SD). These data were presented in a poster session on Sunday at the European Society of Medical Oncology (ESMO) Annual Congress 2016 in Copenhagen, Denmark.
